    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    ILIE SITARIU,

                                        Plaintiff,
                  - v-                                               Civ. No. 1:18-CV-600
                                                                          (MAD/DJS)
    TEJINDER BAINS and THE LAW OFFICES OF
    ALI AND BAINS, P.C.,

                                        Defendants.
D




    APPEARANCES:                                              OF COUNSEL:

    ILIE SITARIU
    Plaintiff, Pro Se
    22162-052
    Moshannon Valley Correctional Facility
    555 GEO Drive
    Philipsburg, PA 16866
J




    DANIEL J. STEWART
    United States Magistrate Judge


                         REPORT-RECOMMENDATION and ORDER

           Plaintiff pro se Ilie Sitariu filed a Complaint on May 21, 2018. Dkt. No. 1, Compl.

    Pursuant to 28 U.S.C. § 1915(e) this Court conducted a sua sponte review of the sufficiency
S




    of the Complaint and recommended that the Complaint be dismissed with leave to replead.

    Dkt. No. 8, “Report-Rec.” The basis for that recommendation was that the Complaint failed

    to properly plead the existence of diversity jurisdiction under 28 U.S.C. § 1332. Id. District

    Court Judge D’Agostino subsequently adopted the Report-Recommendation, dismissed the
    Complaint, and granted Plaintiff leave to amend the complaint. Dkt. No. 10, “Order”. An

    Amended Complaint was filed on September 14, 2018. Dkt. No. 11, Am. Compl. Having

    reviewed the Amended Complaint, the Court once again recommends that it be dismissed.

           The same standards apply to the review of Plaintiff’s Amended Complaint as applied

    to the review of his initial Complaint and need not be set forth again here.

           The general requirements for diversity jurisdiction are that the amount in controversy
D




    in the matter must exceed $75,000 and the action must be between

           (1) citizens of different States;
           (2) citizens of a State and citizens or subjects of a foreign state;
           (3) citizens of different States and in which citizens or subjects of a foreign
           state are additional parties; and
           (4) a foreign state, defined in section 1603(a) of this title, as plaintiff and
           citizens of a State or of different States.

    28 U.S.C. § 1332(a). Citizenship for purposes of this statute is controlled by legal domicile.
J




    Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000).

           The original Complaint failed to properly allege the domicile of either Plaintiff or

    Defendant Tejinder Bains. Report-Rec. at pp. 5-6 & Order at pp. 3-4. The Amended

    Complaint partially corrects the earlier shortcomings by attempting to specifically allege

    Plaintiff’s domicile and that of the newly added Defendant Ali & Bains, P.C. Am. Compl.
S




    at ¶¶ 1 & 3.

           The Amended Complaint, however, continues to name Mr. Bains individually as a

    Defendant, but fails to identify his domicile. The Complaint simply identified Defendant

    Bains as an attorney licenced to practice law in New York. Compl. at p. 2. In exhibits to the

                                                  -2-
    Complaint, Bains’ business address was provided.           See id. at Ex. A.      The Amended

    Complaint essentially repeats the same allegations regarding Mr. Bains’ status as an attorney

    in New York and his place of business. Dkt. No. 11 at ¶ 2. It contains no other allegations

    regarding Bains’ domicile. The prior decisions in this case, however, made clear that “it is

    the individual defendant’s domicile, not his business address, that is relevant to the diversity

    question.” Report-Rec. at p. 6 (citing cases); see also Order at p. 3. Because the Amended
D




    Complaint fails to contain any allegation regarding Mr. Bains’ domicile, as opposed to his

    business address, the Amended Complaint fails to adequately allege complete diversity.

           This failure warrants dismissal of the action. This is a defect, however, that Plaintiff

    may be able to remedy, as his ability to do so regarding his own domicile in the Amended

    Complaint demonstrates. Because this presents a circumstance in which better pleading may
J




    cure the deficiency, dismissal with leave to amend a second time is warranted. Cuoco v.

    Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

           WHEREFORE, it is hereby

           RECOMMENDED, that this action be sua sponte dismissed due to lack of

    jurisdiction, but that Plaintiff be granted leave to replead his Complaint; and it is further
S




           ORDERED, that the Clerk of the Court serve a copy of this Report-Recommendation

    and Order upon the parties to this action.




                                                   -3-
             Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) days1 within which

    to file written objections to the foregoing report. Such objections shall be filed with the

    Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN

    (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d

    85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir.

    1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).
D




    Date: October 11, 2018
          Albany, New York
J
S




             1
               If you are proceeding pro se and are s erv ed with this Report-Recommendation and Order by mail, three
    additional days willbe added to the fourteen-day period, meaning that you have seventeen days from the date the Report-
    Recommendation and Order was mailed to you to serve and file objections. FED. R. CIV. P. 6(d). If the last day of that
    prescribed period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next
    day that is not a Saturday, Sunday, or legal holiday. FED. R. CIV. P. 6(a)(1)(C).

                                                              -4-
